department of the treasury internal_revenue_service washington d c commissioner tax exempt and government entities jun _ uniform issue list se tep ra g attention legend system x state s plan x excess_plan x dear this is in response to correspondence dated date as supplemented by correspondence dated date date date date date and date submitted on behalf of system x by its authorized representatives in which a request for a letter_ruling was submitted with respect to the applicability of sec_415 of the internal_revenue_code code to an excess_benefit_plan excess_plan x and the tax consequences related thereto the following facts and representations have been submitted under penalty of perjury in support of the rulings requested system x is a body corporate and an instrumentality of state s system x is governed by a board_of trustees system x is the agency which administers plan x a multiple_employer_plan under the terms of plan x as amended on date a participating employer must be state s a political_subdivision of state s or an agency_or_instrumentality of state s the governing provisions for pian x are statutorily promulgated by the state s legislature your authorized representatives have represented that plan x is a defined_benefit_plan a governmental_plan as described in sec_414 of the code and is qualified under sec_401 a of the code page employee and employer_contribution rates to plan x are established by the state s legislature after recommendation by the system x board_of trustees based on an actuarial calculation which is performed to determine the adequacy of such contribution rates contributions to plan x are mandatory for all members in service and are made by payroll deductions equal to a percentage of each member's regular compensation the employee contribution rates are not elective and range from percent to percent depending on the participant’s type of employment each employer is required to pick up the employee contributions within the meaning of code sec_414 state s statutes provide for the establishment of qualified excess_benefit arrangements within the meaning of sec_415 of the code pursuant to this authority on date system x’s board_of trustees adopted excess_plan x for the benefit of employees who participate in plan x excess_plan x will operate in accordance with sec_41 m of the code as a qualified_governmental_excess_benefit_arrangement employees who participate in plan x will become eligible for benefits from excess_plan x calculated under the benefit formula are limited by sec_415 of the code as that section applies to governmental plans participation in excess_plan x is mandatory and automatic for all eligible participants in plan x if their benefits section dollar_figure of excess_plan x provides that a participant will receive a benefit equal to the amount of retirement benefit that would have been payable to or with respect to a participant by plan x that could not be paid because of the application of the limitations on retirement benefits under sec_415 of the code excess_benefit an excess_benefit under excess_plan x will be paid only if and to the extent the participant is receiving retirement benefits from plan x excess_plan x is administered by system x’s board_of trustees which has established a separate trust fund for segregation of the assets related to excess_plan x this trust fund was established solely for the purpose of holding employer contributions intended to pay excess_benefits to affected excess_plan x participants the trust fund was designed as a grantor_trust for state law and federal_income_tax purposes you have represented that the participants will receive no property right or interest in the trust assets and that the trust assets are subject_to the claims of state s’s general creditors in the event of insolvency the trustees of this separate trust fund will be system x’s board_of trustees excess_plan x will be funded on a pay-as-you-go basis system x’s board_of trustees will determine the amount necessary to pay the excess_benefits under excess_plan x for each plan_year the required_contribution will be the aggregate of the excess_benefits payable to all affected participants for such plan_year and an amount determined by the board to be a necessary and reasonable expense of administering excess_plan x the amount so determined will be paid_by state s and deposited into the trust fund under no circumstances will state s’s contributions to fund the excess_benefits under excess_plan x be credited to the trust established to fund plan x any contributions not used to pay the excess_benefits for a current plan_year together with any income accruing to the trust fund will be used to pay the administrative expenses of excess_plan x for the plan_year any contributions not so used that remain after the payment of administration_expenses will be used to fund excess_benefits of participants in future plan years page benefits under excess_plan x will be paid only if and to the extent that the participant is receiving benefits from plan x participation in excess_plan x will cease for any portion of a plan_year in which the participant’s benefit under plan x does not exceed the requisite limitations of sec_415 of the code or if all benefit obligations under excess_plan x to the retiree or beneficiary have been satisfied the form of the benefits paid to a participant from excess_plan x will be the same form as the participant's retirement benefit under plan x a participant in excess_plan x will be paid the amount of the benefit that would otherwise have been payable to the participant under plan x except for the limitations of sec_415 the excess_benefit to which a participant is entitled under excess_plan x will be paid commencing during or with the month in which all monthly payments of retirement benefits under plan x are paid under no circumstances will the participant be given any election to defer compensation under excess_plan x either directly or indirectly will be no employee contributions to excess_plan x in addition system x represents that there although excess_plan x is a part of plan x no assets of plan x will be used to pay any benefits under excess_plan x excess_plan x is intended to grant a participant no more than a mere contractual right to payment of benefits under excess_plan x employer contributions to excess_plan x’s related trust may not be commingled with assets from plan x’s related trust nor may excess_plan x receive any transfers from plan x under no circumstances will employer contributions to fund the excess_benefits under excess_plan x be credited to plan x based upon the facts and representations stated above the following rulings are requested excess_plan x is a qualified_governmental_excess_benefit_arrangement within the meaning of sec_415 of the code the benefits payable under excess_plan x will be includible in gross_income for the taxable_year or years in which such benefits are paid or otherwise made available to a participant or a participant’s beneficiary in accordance with the terms of excess_plan x income accruing to excess_plan x is exempt from federal_income_tax under code sec_115 and sec_415 as income derived from the exercise of an essential_governmental_function pursuant to correspondence dated date your authorized representatives withdrew a previously requested fourth ruling sec_415 of the code sets forth the limitations on benefits for participants in defined benefit plans sec_415 of the code sets forth the treatment of qualified governmental excess_benefit arrangements sec_415 provides in part that in determining whether a governmental_plan as defined in sec_414 meets the requirements of sec_415 benefits provided under a qualified_governmental_excess_benefit_arrangement shall not be taken into account page sec_415 of the code defines such an arrangement as a portion of a governmental_plan which meets the following three requirements a such portion is maintained solely for the purpose of providing to participants in the pian that part of the participant’s annual_benefit otherwise payable under the terms of the plan that exceeds the limitations on benefits imposed by sec_415 excess_benefits b under such portion no election is provided at any time to the participant directly or indirectly to defer compensation and c excess_benefits are not paid from a_trust forming a part of such governmental_plan unless such trust is maintained solely for the purpose of providing such benefits with respect to your first requested ruling excess_plan x was adopted by system x’s board_of trustees as a part of plan x it has been represented that plan x is a governmental_plan as described in sec_414 of the code it has also been represented that the only purpose of excess_plan x who participate in plan x that portion of their benefits that would otherwise be payable under the terms of plan x except for the limitations on benefits imposed by sec_415 of the code as applicable to governmental plans the terms of excess_plan x limit participation to participants in plan x for whom benefits would exceed the limits of sec_415 of the code therefore we have determined that excess_plan x is a portion of a governmental_plan which is maintained solely for the purpose of providing to employees who participate in plan x that part of the participants’ benefits otherwise payable under the terms of the plan x that exceed the sec_415 limits and as such meets the requirements of sec_415 is to provide affected employees your authorized representatives have stated that participation in excess_plan x is mandatory and automatic and that there are no employee contributions to excess_plan x your representatives also assert that no direct or indirect election to defer compensation is provided to any participant in excess_plan x thus we have determined that no direct or indirect election is provided at any time to participants to defer compensation and accordingly the requirements of sec_415 are met sec_415 of the code requires that the trust from which the excess_benefits are paid must not form a part of the governmental_plan which contains the excess_benefit arrangement unless such trust is maintained solely for the purpose of providing such benefits in this case excess_plan x will be funded on a pay-as-you-go basis system x’s board_of trustees established a_trust fund for the segregation of assets related to excess_plan x which is maintained separately from plan x this trust fund was established solely for the purpose of holding employer contributions intended to pay excess_benefits to affected plan x participants contributions to the trust fund will consist only of the amounts required to pay the excess_benefits and administrative expenses for the plan_year any contributions not used to pay the excess_benefits for a current plan_year together with any income accruing to the trust fund will be used to pay the administrative expenses of excess_plan x for the plan_year any contributions not so used that remain after the payment of administration_expenses will be used to fund excess_benefits of participants in future years therefore we have determined that the requirements of sec_415 are met since excess_plan x satisfies all of the requirements of sec_415 of the code we conclude with respect to your first ruling_request that excess_plan x is a qualified mage governmental excess_benefit arrangement within the meaning of sec_415 of the code with respect to the second requested ruling sec_415 of the code provides that for purposes of this chapter a the taxable_year or years for which amounts in respect of a qualified_governmental_excess_benefit_arrangement are includible in gross_income by a participant and b the treatment of such amounts when so includible by the participant shall be determined as if such qualified_governmental_excess_benefit_arrangement were treated as a plan for the deferral of compensation which is maintained by a corporation not exempt from tax under this chapter and which does not meet the requirements for qualification under sec_401 ruling has already determined that excess_plan x meets the legal requirements of sec_415 of the code for qualified governmental excess_benefit arrangements accordingly the tax treatment of the amounts distributed under excess_plan x to the participants is determined as if such qualified_governmental_excess_benefit_arrangement was treated as a plan for the deferral of compensation which is maintained by a corporation not exempt from tax under this chapter and which does not meet the requirements for qualification under sec_401 sec_83 of the code provides that the excess if any of the fair_market_value of property transferred in_connection_with_the_performance_of_services over the amount_paid if any for the property is includible in the gross_income of the person who performed the services for the first taxable_year in which the property becomes transferable or is not subject_to a substantial_risk_of_forfeiture sec_1_83-3 of the income_tax regulations regulations provides that for purposes of sec_83 the term property includes real and personal_property other than money or an unfunded and unsecured promise to pay money or property in the future property also includes a beneficial_interest in assets including money transferred or set_aside from claims of the transferor’s creditors for example in a_trust or escrow account sec_402 of the code provides that contributions made by an employer to an employee’s trust that is not exempt from tax under sec_501 are included in the employee’s gross_income in accordance with sec_83 except that the value of the employee’s interest in the trust will be substituted for the fair_market_value of the property in applying sec_83 under sec_1_402_b_-1 of the regulations an employer's contributions to a nonexempt employee’s trust are included as compensation in the employee’s gross_income for the taxable_year in which the contribution is made but only - to the extent that the employee’s interest in such contribution is substantially_vested as defined in the regulations under sec_83 sec_451 of the code and sec_1_451-1 of the regulations provide that an item_of_gross_income is includible in gross_income for the taxable_year in which actually or constructively received by a taxpayer using the cash_receipts_and_disbursements_method of accounting under sec_1_451-2 of the regulations income is constructively received in the taxable_year during which it is credited to a taxpayer's account set apart or otherwise made available so that the taxpayer may draw on it at any time however income is not constructively received if the taxpayer's control of its receipt is subject_to substantial limitations or restrictions page various revenue rulings have considered the tax consequences of nonqualified_deferred_compensation arrangements revrul_60_31 situations 1960_1_cb_174 holds that a mere promise to pay not represented by notes or secured in any way does not constitute receipt of income within the meaning of the cash_receipts_and_disbursements_method of accounting see also revrul_69_650 1969_2_cb_106 and revrul_69_649 1969_2_cb_106 under the economic_benefit_doctrine an employee has currently includible income from an economic or financial benefit received as compensation though not in cash form economic benefit applies when assets are unconditionally and irrevocably paid into a fund or trust to be used for the employee’s sole benefit 16_tc_244 aff'd per curiam 194_f2d_541 cir revrul_60_31 situation employee does not receive income as a result of the employer’s purchase of an insurance_contract to provide a source of funds for deferred_compensation because the insurance_contract is the employer's asset subject_to claims of the employer's creditors in revrul_72_25 1972_1_cb_127 and revrul_68_99 c b an accordingly with respect to the second ruling_request we conclude that the benefits payable under excess_plan x will be includible in gross_income for the taxable_year or years in which such benefits are paid or otherwise made available to a participant or a participant’s beneficiary in accordance with the terms of excess_plan x with respect to your third requested ruling code sec_415 provides that income accruing to a governmental_plan or to a_trust that is maintained solely for the purpose of providing benefits under a qualified_governmental_excess_benefit_arrangement in respect of a qualified_governmental_excess_benefit_arrangement will constitute income derived from the exercise of an essential_governmental_function upon which such governmental_plan or trust will be exempt from tax under sec_115 ruling has already determined that excess_plan x meets the legal requirements of sec_415 of the code for qualified governmental excess_benefit arrangements accordingly with respect to your third requested ruling we conclude that income accruing to excess_plan x is exempt from federal_income_tax under code sec_115 and sec_415 as income derived from the exercise of an essential_governmental_function no opinion is expressed as to the tax treatment of the transactions described herein under the provisions of any other section of either the code or regulations which may be applicable thereto this letter assumes that plan x is and was a governmental_plan as described in sec_414 of the code is and was qualified under sec_401 and its related trust is and was exempt from tax under sec_501 at all times relevant thereto this ruling is contingent upon the adoption of the amendments to excess_plan x as stated in the correspondence dated date and date and the adoption of the amendment to plan x as stated in the correspondence dated date ' page this letter is directed only to the taxpayer who requested it sec_6110 of the code provides that it may not be used or cited as precedent pursuant to a power_of_attorney on file with this office a copy of this ruling letter is being sent to your authorized representatives if you wish to inquire about this ruling please contact correspondence to se t ep ra g1 please address all sincerely yucd baud ingrid grinde manager employee_plans technical guidance and quality assurance group enclosures deleted copy of letter_ruling notice of intention to disclose cc
